                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 8:18-cv-02161-PSG-MAA                                            Date: July 30, 2019
Title:      Perez v. Robertson


Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                     Chris Silva                                            N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause re: Petitioner’s Failure to File Status
                                        Report

       On March 8, 2019, the Court issued an order granting Petitioner’s motion for a Rhines stay
and ordered Petitioner to file a status report every 60 days, providing the Court with an update on the
progress of his habeas petition in the California courts. (ECF No. 13.) Over 60 days have elapsed
since Petitioner’s last status report was filed on May 10, 2019. (See ECF No. 16.)

       Accordingly, Petitioner is ORDERED TO SHOW CAUSE no later than August 29, 2019
why the Court should not dismiss this action without prejudice for failure to prosecute and failure to
comply with the Court’s March 8, 2019 Order. Alternatively, Petitioner may discharge this Order to
Show Cause by filing the requisite status report.

        Petitioner’s failure to timely comply with this Order to Show Cause will result in a
recommendation that this action be dismissed without prejudice for failure to prosecute and
failure to follow court orders.

It is so ordered.




                                                                            Time in Court:         0:00
                                                                      Initials of Preparer:        CSI


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
